UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7773



VERNON LEON COHEN,

                                           Plaintiff - Appellant,

         versus

UNITED STATES OF AMERICA,

                                            Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Henry M. Herlong, Jr., District
Judge. (CR-92-410, CA-96-1244-8-20-AK)


Submitted:   February 13, 1997        Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Clarence Rauch Wise, WISE & TUNSTALL, Greenwood, South Carolina,
for Appellant. William Corley Lucius, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. Cohen v. United States, Nos. CR-92-410; CA-96-

1244-20-AK (D.S.C. Oct. 22, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2